Citation Nr: 0121443	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  00-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1967.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in March 2001 for further 
examination and due process considerations, and that the 
action requested in the Board's remand has been accomplished 
to the extent possible.  This case is now ready for appellate 
review.


FINDING OF FACT

The veteran's duodenal ulcer is manifested by symptoms that 
are not productive of more than moderate disability.


CONCLUSION OF LAW

A rating in excess of 20 percent for duodenal ulcer is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7305 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that the claim has been 
adequately developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA).  In this regard, while the record does not contain 
specific correspondence from the regional office (RO) 
regarding the VCAA, the Board's remand of March 2001 provided 
information concerning this change in the law and the veteran 
has also been afforded a recent comprehensive examination, 
and there is no indication in the record that there are any 
outstanding relevant treatment records from any source that 
are not currently of record.  In addition, the Board finds 
that the veteran has clearly been placed on notice of the 
evidence and criteria necessary to warrant entitlement to a 
higher rating, and that remand for further notice would be an 
unnecessary waste of appellate time and resources.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's duodenal ulcer is currently rated at 20 percent 
under 38 C.F.R. § 4.114, Diagnostic Code 7305, which relates 
to duodenal ulcer.  A 10 percent evaluation requires 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation requires recurring episodes of severe symptoms 2 
or 3 times a year averaging 10 days in duration, or 
continuous moderate manifestations.  A 40 percent evaluation 
requires impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least 4 or more times a year.  A 60 
percent evaluation, the highest available under this code, 
requires more severe symptomatology.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.

A review of the history of this disability shows that service 
connection was granted with a 10 percent rating assigned by a 
July 1967 rating decision, effective March 1967, based on 
service medical records, and Department of Veterans Affairs 
(VA) medical examination.  Service medical records were found 
to reflect that X-rays of the veteran's duodenal bulb in 
December 1966 were interpreted to reveal persistent deformity 
of moderate degree and persistent collection of contrast 
involving the duodenal bulb considered consistent with an 
acute peptic ulcer.  The final impression was duodenal ulcer 
crater.  July 1967 VA medical examination revealed a history 
of abdominal symptoms with continuation of occasional 
symptomatology.  Examination showed slight tenderness to deep 
palpation in the right subcostal region.

A September 1968 rating decision reduced the evaluation for 
the veteran's duodenal ulcer to 0 percent, effective from 
December 1968, based on examination results which reflected 
complaints of occasional epigastric pain but no significant 
clinical findings.  A March 1974 rating decision continued 
the noncompensable evaluation based on February 1974 VA 
examination which revealed no evidence of an ulcer.

A December 1976 rating decision increased the rating for this 
disability to 20 percent, from October 1976, based on 
November 1976 VA examination which revealed diagnostic 
findings of duodenal bulb scarring consistent with old or new 
peptic ulcer disease.  At this time, the veteran was found to 
have symptoms consistent with moderate disability and was 
placed on a bland diet.  In a January 1978 rating decision, 
the rating for this disability was reduced to 10 percent, 
effective from April 1978, based on October 1977 examination 
findings.

The veteran subsequently filed the subject claim for an 
increased evaluation for this disorder in July 1999, and 
during the development of the claim, VA outpatient records 
were received for the period of 1994 to 1999.

VA outpatient records for the period of August 1994 to August 
1999 reflect findings of slight epigastric tenderness from 
June 1997 to July 1999 with weight noted to be as low as 172 
in July 1997, but thereafter progressively higher with 174 in 
August 1997, 178.5 in September 1997, and 184 in October 
1997.  Thereafter, while the veteran's weight was noted to be 
back to 178 in December 1997 and down to 177 in October and 
November 1998, the veteran's weight was indicated to be 190 
in December 1998, 187 in January 1999, and 187 in February 
1999.  It is noted that in February 1999, the veteran 
reportedly underwent an esophagogastroduodenoscopy (EGD) that 
was interpreted to reveal duodenitis and hiatal hernia.  The 
medication for the veteran's disability was also changed at 
this time.  In March 1999, the veteran's weight was 187.5 and 
187, in April 1999, it was 186.5, in May 1999, it was 186, in 
June 1999, it was 180 and 183, and in July 1999, it was 181.  
The veteran's height was indicated as 68 inches.  It is also 
noted that during the period of December 21, 1998 to July 22, 
1999, the veteran carried a diagnosis of chronic peptic ulcer 
disease of an unspecified site without mention of 
obstruction, hemorrhage or perforation.  In addition, 
assessments from June 1997 to January 1999 included peptic 
ulcer disease, and assessments from February 1999 to July 
1999 included peptic ulcer disease and hiatal hernia.

VA medical examination in August 1999 revealed the veteran's 
loss of blood in connection with his ulcer during service and 
his initial post-service upper gastrointestinal (GI) series 
in 1967 which revealed "ulcers."  The veteran further 
described having various GI symptoms ever since, including 
pain in the left and right upper quadrant and epigastrium.  
He could identify no other precipitating or relieving factors 
other than Maalox, and denied that his symptoms were 
associated with any particular time of the year.  He did 
maintain that he had lost 15 pounds over the previous year 
because of appetite loss.  The veteran also recalled 
undergoing an endoscopy 12 years earlier and being informed 
of a peptic ulcer.  He also recalled undergoing more than one 
upper GI series over the years and being told that he had 
peptic ulcer disease.  It was also noted that the veteran 
underwent an endoscopy in February of 1999, at which time he 
was reported to have duodenitis.  A biopsy taken for 
Helicobacter pylori was reported to reveal normal gastric 
antrum.  The veteran had been treated with Ranitidine in the 
past and most recently had been prescribed Lansoprazole, 
which had reportedly not helped the veteran's symptoms.  The 
assessment included chronic upper abdominal discomfort, with 
the examiner commenting that chronic peptic ulcer disease 
clearly had to be ruled out and that consideration must be 
given to repeat testing for Helicobacter pylori.  The 
examiner further commented that an effort would be made to 
pursue previous endoscopic and radiologic reports to confirm 
that the veteran had had definite documented ulcer disease in 
the past.

A September 1999 rating decision increased the evaluation for 
this disorder to 20 percent, effective from February 17, 
1999, and the veteran submitted a notice of disagreement with 
the 20 percent rating for this disability.

Additional VA outpatient records received by the RO 
subsequent to the veteran's notice of disagreement include 
hospital records relating to upper GI series conducted in 
March 1998 and results of the endoscopy and biopsy the 
veteran underwent in February 1999.  

The March 1998 VA upper GI series was interpreted to reveal 
no obstruction or hiatus hernia without active ulcer or 
filling defect.  Duodenum showed prominence of mucosal fold 
in the duodenal bulb and postbulbar region and superficial 
ulcer in this region could not be ruled out.  An endoscopy 
was recommended if clinically indicated.  Diverticulum was 
noted on the third portion of the duodenum.  February 1999 
endoscopic examination was interpreted to reveal hiatal 
hernia and duodenitis and the biopsy was found to indicate a 
normal antrum.

At the veteran's hearing before a member of the Board in 
April 2000, the veteran testified that he had experienced 
some weight loss, noting that the previous November, he had 
been at 189 and was now at 177 (transcript (T.) at p. 3).  
The veteran's spouse agreed that the veteran could lose as 
much as 5 pounds in a week and the veteran noted a diminution 
in appetite due to anticipated pain (T. at pp. 3-4).  He 
further related that he would experience incapacitating 
episodes connected with his ulcer at the rate of 10 or more a 
year, noting that there was pain almost every day, and "10 
or more that I've turned into the doctor even" (T. at p. 4).  
Pain was noted to begin on the left side but would sometimes 
occur on the right (T. at p. 4).  The veteran indicated that 
he would periodically have other GI complaints, some of which 
were related to certain medications, and he was currently 
taking Ranitidine and Lansoylparsol (T. at p. 4).  

He had been taken Ibuprofen for neck and back pain but had to 
discontinue this because of certain stomach problems (T. at 
p. 5).  He indicated that he had been treating with the VA 
for his ulcer ever since his separation from service (T. at 
p. 6).  The veteran did not believe that his ulcer 
medications had helped (T. at p. 7).  The veteran reiterated 
that his weight had been as high as 189 in November 1999 and 
that it was now down to 177 (T. at p. 7).  He indicated that 
his normal weight was 177 to 180 (T. at p. 7).  He indicated 
that he would have ulcer flare-ups throughout the year but 
had not been told by any physician that he was anemic (T. at 
p. 7).  Additional symptoms included burning and pain (T. at 
p. 8).  He denied ever having surgery (T. at p. 8).  The 
veteran described an episode with his stomach as when he 
would describe pain to his doctor and ask for stronger 
medication (T. at p. 10).  

VA medical examination in April 2001 revealed the veteran's 
history of developing hematemesis during service and the in-
service diagnosis of duodenal ulcer disease.  It was noted 
that the veteran currently wanted his disability increased 
since he believed that he could not take Ibuprofen or other 
nonsteroidal painkillers because that made his abdominal pain 
and duodenal ulcer worse.  An EGD in February 1999 was found 
to have shown no evidence of duodenal ulcer, as was also the 
case with respect to an upper GI series a few years earlier.  
Biopsies were also noted to be negative for Helicobacter 
pylori as were blood test results.  Appetite at this time was 
reportedly good and weight was steady.  Bowels were also 
currently reported as regular, although he did get diarrhea 
from time to time.  

Physical examination revealed height to be 69 inches and 
weight at 176.  The abdomen was indicated to be soft with 
minimal tenderness to deep palpation in the upper abdomen, no 
guarding or rebound, no palpable masses or viscera, no 
clinical evidence of ascites, and positive bowel sounds.  
Laboratory in October 2000 was indicated to be negative 
except for slightly elevated mean corpuscular volume (MCV).  
Recent endoscopy was indicated to be negative for active 
duodenal ulcers, as was his recent upper GI series.  The 
assessment was that the veteran had no ulcer at present and 
that, thus, duodenal ulcer was not causing his disability at 
this time.  The examiner further commented that the veteran's 
weight was steady and that his main problem, according to 
him, seemed to be his inability to take analgesics for 
backache because of his history of duodenal ulcer.  The 
examiner concluded that the veteran's ulcer did not seem to 
be an active problem and was not responsible for his 
disability at this time.


II.  Analysis

As was previously noted, the veteran's duodenal ulcer is 
currently rated as 20 percent in light of the RO's 
determination in September 1999 that the veteran's current 
symptoms as of February 1999 were more consistent with 
recurring episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration, or continuous moderate 
manifestations.  In order to assign the next higher rating of 
40 percent, it will be necessary to discuss whether the 
manifestations of the veteran's disability constitute 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.

The Board has carefully considered the veteran's contentions 
that he is entitled to an increased rating for his service-
connected duodenal ulcer.  However, the Board finds that the 
objective manifestations in the record do not support the 
veteran's contentions of entitlement to an increased rating.  
In fact, the Board notes that while February 1999 endoscopic 
examination revealed a diagnosis of duodenitis, objective 
findings of an active ulcer were minimal with outpatient 
records reflecting slight epigastric tenderness and VA 
examination in April 2001 revealing minimal tenderness to 
deep palpation.  In addition, the record does not reflect a 
finding or diagnosis of anemia and although the veteran has 
reported weight loss and has characterized his experiencing 
of abdominal pain as amounting to incapacitating episodes, it 
is clear from the record that there has not been any 
appreciable weight loss related to his duodenal ulcer (most 
recent examination revealed his weight to be 176 and he 
testified that his normal weight was 177 to 180), and the 
veteran's description of his episodes of abdominal pain does 
not reflect that they are incapacitating and/or are of the 
frequency and duration required for a 40 percent evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7305.  

Thus, while the Board notes that a liberal interpretation of 
the applicable Diagnostic Code may permit the assignment of a 
20 percent rating based on the veteran's subjective 
complaints of epigastric pain and other periodic GI symptoms, 
the objective evidence as a whole does not demonstrate 
disability that would warrant a 40 percent rating.  In other 
words, the veteran's subjective complaints are simply not 
sufficiently supported by objective findings to warrant a 
finding of weight loss and anemia or the veteran's experience 
of recurrent incapacitating episodes averaging 10 days or 
more in duration at least 4 or more times a year.  Therefore, 
the Board concludes that the level of this disability does 
not more nearly approximate the criteria for a 40 percent 
evaluation pursuant to Diagnostic Code 7305.  38 C.F.R. 
§ 4.7.  

Similarly, while there is evidence that the veteran's 
epigastric pain is at best only partially relieved by current 
medication and that he clearly suffers from various periodic 
GI complaints, the remaining criteria for a 60 percent 
evaluation under Diagnostic Code 7305 are also not met.  More 
specifically, a 60 percent evaluation additionally requires 
evidence of recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, and the record does not 
reflect the existence of any of these criteria.  

While the veteran further contends that he is unable to take 
certain pain medication for his neck and back because of the 
impact it has on his ulcer, the Board does not find any 
exception or special provision in Diagnostic Code 7305 for 
ulcer disease that prevents the taking of medication for 
other disabilities.  

The Board has also considered rating the veteran under other 
relevant alternative codes.  However, as there is no evidence 
of adhesion of the peritoneum, gastritis, or operative 
complications, 38 C.F.R. § 4.114, Diagnostic Codes 7301, 
7307, 7309, 7310, and 7348 are not applicable.

Therefore, in light of the lack of an active ulcer, and 
sufficient clinical evidence as to the severity and frequency 
of his GI symptoms, the Board finds that the veteran's 
duodenal ulcer does not more nearly approximate the criteria 
necessary for a 40 percent or higher evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 7305.  The evidence in 
this regard is clearly against the claim, and thus the 
benefit of the doubt doctrine is not for application.  


ORDER

An increased evaluation for duodenal ulcer is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

